     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1494 Page 1 of 32



1     Gary S. Lincenberg - SBN 123058               Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                   rkjones@mintz.com
2     Naeun Rim - SBN 263558                        MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                       GLOVSKY AND POPEO, P.C.
3     BIRD, MARELLA, BOXER, WOLPERT,                3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                  San Diego, California 92130
4     RHOW, P.C.                                    Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
5     Los Angeles, California 90067-2561            Attorney for Mark Manoogian
      Telephone: (310) 201-2100
6     Facsimile: (310) 201-2110
                                                    Whitney Z. Bernstein - SBN 304917
7     Attorneys for Petr Pacas                          wbernstein@bmkattorneys.com
                                                    Thomas H. Bienert, Jr. - SBN 135311
8     David W. Wiechert - SBN 94607                     tbienert@bmkattorneys.com
         dwiechert@aol.com                          James Riddet – SBN 39826
9     Jessica C. Munk - SBN 238832                      jriddet@bmkattorneys.com
         jessica@wmgattorneys.com                   BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                   San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                   Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123               Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                                 UNITED STATES DISTRICT COURT
16                               SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                       CASE NO. 3:18-cr-04683-GPC
19                  Plaintiff,                     MEMORANDUM OF POINTS
                                                   AND AUTHORITES IN SUPPORT
20          vs.                                    OF MOTION TO DISMISS WIRE
                                                   FRAUD COUNTS FOR
21 JACOB BYCHAK, MARK                              VIOLATING THE FIFTH
   MANOOGIAN, MOHAMMED                             AMENDMENT DUE PROCESS
22 ABDUL QAYYUM, AND PETR                          AND SIXTH AMENDMENT FAIR
   PACAS,                                          NOTICE PROTECTIONS
23
            Defendants.                            Assigned to Hon. Gonzalo P. Curiel
24                                                 Courtroom 2D
25                                                 Hrg Date: June 26, 2020
                                                   Hrg. Time: 2:30 p.m.
26
27
28
                                                                                  Case No. 3:18-cr-04683-GPC
                                    MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1495 Page 2 of 32



1                                                      TABLE OF CONTENTS
2                                                                                                                                                    Page

3 I.        INTRODUCTION ...................................................................................................................... 6
4 II.       PROCEDURAL HISTORY ....................................................................................................... 9
5           A.        The Government Relies on Documents from ARIN in Opposition to
                      Defendants’ CAN-SPAM Motion ................................................................................... 9
6
            B.        Defendants Rely on Documents from ARIN and Statements From the
7                     Government’s Expert in Their Motion to Dismiss the Wire Fraud Counts ........... 10
8           C.        The Parties Meet and Confer on Undisputed Preliminary Facts Regarding
                      IP Addresses .................................................................................................................... 11
9
     III.   ARGUMENT.............................................................................................................................. 12
10
            A.        Whether IP Addresses Are “Property” Is Subject to the Constitutional
11                    Requirement of Fair Notice That Is Unquestionably a Legal Issue for the
                      Court ................................................................................................................................. 12
12
            B.        Based on the Undisputed and Indisputable Facts, the Federal Fraud Statutes
13                    Do Not Give Fair Notice That IP Addresses Constitute Property .......................... 14
14                    1.         Congress Has Expressly Declined to Exercise Authority Over IP
                                 Addresses and Long Ago Relinquished That Role to ARIN ......................... 15
15
                      2.         IP Addresses Have “Long Been Recognized” As Not Property By
16                               ARIN, the Organization That Administers Polices Pertaining to IP
                                 Addresses .............................................................................................................. 18
17
            C.        Applying Kremen Would Violate the Prohibition Against Novel Construction
18                    and Deviate from the Ninth Circuit’s Treatment of “Property” In the
                      Context of Federal Fraud Statutes ................................................................................ 21
19
            D.        The Court May Consider Extrinsic Preliminary Facts to Decide Questions
20                    of Law ............................................................................................................................... 24
21          E.        If the Court Does Not Wish to Consider Extrinsic Preliminary Facts, the
                      Indictment Must Be Dismissed for Lack of Fair Notice............................................ 27
22
     IV.    CONCLUSION .......................................................................................................................... 29
23
24
25
26
27
28

                                                                              2                                             Case No. 3:18-cr-04683-GPC
                                             MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1496 Page 3 of 32



 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                         Page(s)
 3 Cases
 4 Apprendi v. New Jersey,
      530 U.S. 466 (2000) .......................................................................................................................... 12
 5
 6 Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris,
      729 F.3d 937 (9th Cir. 2013) ...................................................................................................... 8, 13
 7
   Borre v. United States,
 8    940 F.2d 215 (7th Cir. 1991) ........................................................................................................... 22
 9
   Carpenter v. United States,
10    484 U.S. (1987) ........................................................................................................................... 14, 22
11 Cleveland v. United States,
12    531 U.S. 12 (2000) ......................................................................................................... 13, 14, 15, 22
13 Dowling v. United States,
14   473 U.S. 207 (1985) ................................................................................................................... 14, 17

15 Farrell v. Burke,
       449 F.3d 470 (2d Cir. 2006) ............................................................................................................. 12
16
   Gautt v. Lewis,
17
       489 F.3d 993 (9th Cir. 2007) ........................................................................................ 12, 13, 27, 28
18
   Kelly v. United States,
19     590 U.S. __, 2020 WL 2200833 (2020) ................................................................................. 6, 7, 14
20
   Kremen v. Cohen,
21     337 F.3d 1024 (9th Cir. 2003) ................................................................................................... passim
22 Liparota v. United States,
23    471 U.S. 419 (1985) .......................................................................................................................... 14

24 McNally v. United States,
       483 U.S. 350 (1987) ............................................................................................................. 13, 14, 22
25
26 In re Nortel Networks Inc.,
       Case No. 09-10138-CCS (Bankr. D. Del.) ..................................................................................... 23
27
   Rotstein v. Cable & Wireless, Inc.,
28     No. G027549, 2002 WL 691458 (Cal. Ct. App. Apr. 24, 2002).................................................. 23
                                                                              3                                         Case No. 3:18-cr-04683-GPC
                                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1497 Page 4 of 32



 1 Russell v. United States,
       369 U.S. 749 (1962) .......................................................................................................................... 28
 2
 3 Sprint Corp. v. F.C.C.,
       331 F.3d 952 (D.C. Cir. 2003) ......................................................................................................... 15
 4
   Stirone v. United States,
 5     361 U.S. 212 (1960) .......................................................................................................................... 12
 6
   United States v. Aguilar,
 7     756 F.2d 1418 (9th Cir.1985)........................................................................................................... 12
 8 United States v. Bruchhausen,
 9    977 F.2d 464 (9th Cir. 1992) ........................................................................................................... 22
10 United States v. Cecil,
11    608 F.3d 1294 (9th Cir. 1979) ......................................................................................................... 28

12 United States v. Chamberlain,
      No. 14-CR-00316-VC-1, 2015 WL 10096591 (N.D. Cal. Aug. 27, 2015) ................................. 12
13
   United States v. Du Bo,
14
      186 F.3d 1177 (9th Cir. 1999) ........................................................................................................... 8
15
   United States v. Franklin,
16    No. 1:15-cr-00242-BLW, 2016 WL 4033105 (D. Idaho, July 27, 2016) ............................. 25, 26
17
   United States v. Gaudin,
18    515 U.S. 506 (1995) .......................................................................................................................... 13
19 United States v. Kail,
20    No. 18-cr-00172-BLF-1, 2018 WL 6511154 (N.D. Cal. Dec. 11, 2018)............................. 25, 16

21 United States v. Kato,
      878 F.2d 267 (9th Cir. 1989) ........................................................................................................... 22
22
23 United States v. Lanier,
      520 U.S. 259 (1997) ................................................................................................................... 14, 21
24
   United States v. Omer,
25    395 F.3d 1087 (9th Cir. 2005) .................................................................................................... 8, 28
26
   United States v. Reyes,
27    No. CR-06-00556-CRB, 2007 WL 831808 (N.D. Cal. Mar. 16, 2007) ........................................ 7
28

                                                                              4                                        Case No. 3:18-cr-04683-GPC
                                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1498 Page 5 of 32



 1 United States v. Saathoff,
      708 F. Supp. 2d 1020 (S.D. Cal. 2010) .......................................................................... 7, 13, 21, 27
 2
 3 United States v. Shortt Accountancy Corp.,
      785 F.2d 1448 (9th Cir.1986)........................................................................................................... 25
 4
   United States v. Shotts,
 5    145 F.3d 1289 (11th Cir. 1998) ....................................................................................................... 22
 6
   United States v. Tsinhnahijinnie,
 7    112 F.3d 988 (9th Cir. 1997) ........................................................................................................... 27
 8 United States v. Vasquez-Ramos,
 9    531 F.3d 987 (9th Cir. 2008) ...................................................................................................... 8, 13
10 United States v. Williams,
11    553 U.S. 285, 170 L.Ed.2d 650 (2008) ........................................................................................... 12

12 United States v. Yang,
      No. 16-CR-00334-LHK-1, 2019 WL 5684527 (N.D. Cal. Nov. 1, 2019) .......................... 25, 26
13
   Statutes
14
15 18 U.S.C. § 1037(a)(5) ................................................................................................................. 9, 17, 18
16 18 U.S.C. § 1343 ................................................................................................................................ 7, 21
17 47 U.S.C. § 251(e)(1) .............................................................................................................................. 16
18
19
20
21
22
23
24
25
26
27
28

                                                                               5                                         Case No. 3:18-cr-04683-GPC
                                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1499 Page 6 of 32



 1 I.            INTRODUCTION
 2                This motion arises out of constitutional defects from the Indictment’s failure to allege a
 3 fraud involving “property;” this Court’s request that Defendants Jacob Bychak, Mark
 4 Manoogian, Mohammed Abdul Qayyum, and Petr Pacas provide a procedural vehicle for
 5 deciding this issue; and a recent Supreme Court decision which bolster’s the defense position.
 6 Defendants filed a motion to dismiss the wire fraud allegations on the basis that IP addresses
 7 are not “property” within the meaning of the wire fraud statute. The Court held that it was
 8 unable to decide the question, stating that “it lacks the factual record necessary to determine
 9 whether IP addresses assigned prior to creation of the American Registry of Internet Numbers
10 (ARIN) on December 22, 1997 are ‘property’ for the purposes of the wire fraud statute.” (Dkt.
11 160 at 2.) The Court concluded both (1) that the facts alleged in the Indictment were
12 insufficient to enable the Court to decide whether IP addresses were property, and (2) that it
13 could not consider facts outside of the Indictment to decide the question. (Id. at 6-7.) This left
14 Defendants in a legal quandary of not knowing whether the wire fraud counts state a criminal
15 offense. Recognizing this, during a telephonic hearing on April 8, 2020, the Court granted
16 Defendants’ request to brief the question of how the Court should proceed on deciding
17 whether an IP address is property. The Court also ordered the parties to meet and confer on
18 what facts in the record regarding IP addresses were undisputed. The Government confirmed
19 during the meet and confer process that nearly all of the facts set forth by John Curran and
20 Marc Lindsey were undisputed.1
21               Meanwhile, on May 7, 2020, the Supreme Court unanimously overturned the wire fraud
22 convictions of several public officials because a state agency’s “intangible rights of allocation,
23 exclusion, and control” traffic lanes does “not create a property interest.” Kelly v. United States,
24 590 U.S. __, 2020 WL 2200833 (2020) at *5, citing Cleveland v. United States, 531 U.S. 12, 26
25
26
     The parties’ correspondence is attached to the Declaration of Naeun Rim (Rim Decl.) as
     1
27 Exh. A to paragraph 2. Defendants have concurrently filed a Notice of Statement of
28 Undisputed Facts.
     3649483.1
                                                          6                            Case No. 3:18-cr-04683-GPC
                                      MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1500 Page 7 of 32



 1 (2000). Once again, the Court counseled the importance of employing “a limiting
 2 construction” to avoid vagueness problems with federal fraud statutes. Id. at *4. The
 3 unanimous reversal by the Supreme Court in Kelly warns of the enormous toll on the parties
 4 and the judicial system when lower courts give the benefit of the doubt to the government as
 5 to whether or not “property” has been charged.
 6         In light of (1) the Supreme Court’s decision in Kelly reaffirming the obligation of the
 7 lower courts to avoid novel constructions of “property” under the federal fraud statutes, and
 8 (2) confirmation by the Government during the meet-and-confer process that key facts are
 9 undisputed, the case is ripe for this Court to decide whether IP addresses are property. Indeed,
10 the Fifth and Sixth Amendments, as well as the interests of judicial economy, require it.
11 Defendants suggest the Court progress through the issues as follows:
12         First, the Court should address the Constitutional challenge. Where an indictment
13 alleges as a property interest something which is not recognized as a property interest,
14 Defendants are not provided fair notice that their alleged conduct constituted a wire fraud. As
15 such, the indictment is void for vagueness as applied to IP addresses. Whether a statute is
16 vague as applied to the allegations on the face of an indictment is a matter of law that can and
17 must be decided pretrial. See United States v. Saathoff, 708 F. Supp. 2d 1020, 1033-34 (S.D. Cal.
18 2010) (dismissing indictment pretrial because honest services statute was unconstitutionally
19 vague as applied to the conduct alleged in the indictment, and “defendants would be denied
20 their Fifth and Sixth Amendment rights to fair notice should a trial be permitted”).2 The
21 question of vagueness comes down to one of fair notice and statutory construction—would an
22 average person of ordinary intelligence know that IP addresses are property under 18 U.S.C. §
23 1343? Id. at 1034. Matters of fair notice and statutory construction are questions of law that
24
     2
       Vagueness-as-applied to the face of an indictment (which can be determined pretrial) is
25 distinguishable from vagueness-as-applied to a defendant’s actual conduct, which some courts
26 have held must be decided by the court after trial. See, e.g., United States v. Reyes, No. CR-06-
   00556-CRB, 2007 WL 831808, at *7 (N.D. Cal. Mar. 16, 2007) (finding pre-trial as-applied
27 vagueness challenge premature because defendants sough the court to consider facts that “were
28 unsupported by the indictment, which alleges otherwise”).

                                                     7                            Case No. 3:18-cr-04683-GPC
                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1501 Page 8 of 32



 1 must be decided by the Court, not a jury. See, e.g., Ass’n des Eleveurs de Canards et d’Oies du Quebec
 2 v. Harris, 729 F.3d 937, 946 (9th Cir. 2013) (whether a statute gives fair notice is a question of
 3 law); United States v. Vasquez-Ramos, 531 F.3d 987, 990 (9th Cir. 2008) (statutory construction is
 4 question for the court, “not a question of fact”). The preliminary facts necessary to decide this
 5 issue of fair notice are limited—put simply (1) Congress long ago relinquished to ARIN the
 6 authority to manage and allocate IP addresses, (2) ARIN’s consistent stance over the years has
 7 been and continues to be that IP addresses, whether legacy or not, are not property, and (3) no
 8 court has clearly held that IP addresses are “property” under any definition. These facts are
 9 undisputed or indisputable. Based on these facts, it is clear that a person of ordinary
10 intelligence would not have had fair notice that IP addresses were “property”—and waiting
11 until the end of trial to make that determination when the pertinent facts are already known to
12 the Court would be a colossal waste of the jury’s time and substantially prejudice Defendants.
13          Second, if the Court rejects Defendants’ constitutional challenge, the Court should
14 consider extrinsic, preliminary facts to address the statutory construction problem. The
15 Court’s denial of the earlier motion to dismiss suggested a novel application of the three-factor
16 test in Kremen v. Cohen, 337 F.3d 1024 (9th Cir. 2003). To the extent that the Court believes it
17 must complete that Kremen analysis here, and needs a more detailed factual predicate to do so,
18 the Court should consider whatever extrinsic preliminary facts it believes is necessary to decide
19 whether IP addresses are “property.” The Court may conduct an evidentiary hearing as to
20 preliminary facts pursuant to Kremen or Federal Rule of Evidence 104(a). Kremen itself held that
21 (1) whether something was “a species of property to which conversion applies is a question of law
22 rather than of adjudicative fact,” and (2) in considering that question, the court could consider facts
23 outside of the record to make that determination. Id. at 1034, n.10 (emphasis added).
24          Finally, if the Court refuses to consider any extrinsic, preliminary facts, the Court must
25 dismiss the Indictment for failing to include enough facts to enable the Court to decide
26 whether the Indictment has sufficiently alleged property, an essential element of wire fraud. See
27 United States v. Omer, 395 F.3d 1087, 1089 (9th Cir. 2005) (“the indictment’s failure to recite an
28 essential element of the charged offense” is a “fatal flaw requiring dismissal”); United States v.

                                                         8                             Case No. 3:18-cr-04683-GPC
                                   MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1502 Page 9 of 32



 1 Du Bo, 186 F.3d 1177, 1179 (9th Cir. 1999) (indictments must include all “implied, necessary
 2 elements, not present in the statutory language”).
 3 II.     PROCEDURAL HISTORY
 4         A summary of the proceedings thus far will help illustrate why the matter is ripe for
 5 decision.
 6         A.     The Government Relies on Documents from ARIN in Opposition to
 7                Defendants’ CAN-SPAM Motion
 8         On March 15, 2019, Defendants filed a motion to dismiss the CAN-SPAM counts as
 9 being void for vagueness, arguing that the word “registrant” in 18 U.S.C. § 1037(a)(5) was
10 vague. (Dkt. 69-1.) In its opposition, the Government cited to materials outside of the
11 Indictment to set forth preliminary facts about IP address allocation and registration, 3 including
12 items published on ARIN’s website regarding Registration Services Agreements (“RSAs”) and
13 articles published by ARIN on third party websites.4 (Dkt. 75 at 9-10.) Nearly two and a half
14 months after briefing on the motion was over, the Government went further and filed an
15 expert declaration from John Curran, the CEO of ARIN, in support of its opposition without
16 seeking leave of Court. (Dkt. 107-1.) It was in that declaration that Mr. Curran, the
17 Government’s witness, stated under oath, “no property right is conferred to recipient”
18 when an IP number is allocated. (Id. at ¶ 14 (bold italics in original).) The Court granted
19 Defendants’ request to file a counter-declaration from an expert, and Defendants filed a
20 declaration from Marc Lindsey, an IPv4 market advisor. (Dkt. 116.) The Government did not
21 seek to cross examine Mr. Lindsey or identify any facts in his declaration that were in dispute.
22         On February 28, 2020, in its order denying Defendants’ motion to dismiss the CAN-
23
24   3
        The Government stated, “A brief summary of the history of IP address allocation and
     registration is helpful to appreciate the fallacy of defendants’ argument.” (Dkt. 75 at 9.)
25
26  See, e.g., Guidance from ARIN on Legal Aspects of the Transfer of Internet Protocol Numbers, available
     4

   at
27 https://www.americanbar.org/groups/business_law/publications/blt/2013/05/03_edelman/
28 (published May 31, 2013), cited in Dkt. 154 at 2.

                                                       9                             Case No. 3:18-cr-04683-GPC
                                  MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1503 Page 10 of 32



 1 SPAM counts, the Court took into account preliminary facts regarding IP addresses and
 2 allocation, relying on the ARIN article the Government had cited from the American Bar
 3 Association and also information from ARIN’s website. The Court concluded, “A ‘registrant’
 4 of an IP address is the person or entity who has been assigned the IP address by ARIN or its
 5 predecessors, and whose information is stored and listed in ARIN’s WhoIs database.” (Dkt.
 6 154 at 18.)
 7          B.    Defendants Rely on Documents from ARIN and Statements From the
 8                Government’s Expert in Their Motion to Dismiss the Wire Fraud Counts
 9          After the Government offered a declaration in which the ARIN CEO swore that IP
10 addresses were not property, the Court granted the Defendants’ under seal application to
11 subpoena documents from ARIN relating to that statement. Because the documents were
12 relevant to the question of whether IP addresses were property, an essential element of wire
13 fraud, the Court allowed Defendants to wait for the subpoena response before filing the
14 motion to dismiss the wire fraud counts. (Dkt. 141, 10/24/19 Trans. 66:22-67:22.)
15          As was the case with the word “registrant” at issue in the CAN-SPAM motion, the
16 Indictment refers to IP addresses and netblocks without including specific details about how IP
17 addresses function. Thus, when Defendants submitted the motion to dismiss the wire fraud
18 counts, Defendants had to rely on evidence outside of the Indictment regarding the
19 characteristics of IP addresses in order to adequately brief the question of whether IP addresses
20 were property. Defendants assumed they would be permitted to introduce preliminary facts
21 and evidence about the characteristics of IP addresses similar to that which had been submitted
22 and considered in the CAN-SPAM motion. Accordingly, Defendants relied entirely on (1) the
23 documents from ARIN that had been produced in response to the Court-approved subpoena
24 (Dkt. 149-2), (2) materials from ARIN’s website, (3) statements from the declarations of John
25 Curran and Marc Lindsey that were filed with the CAN-SPAM motions (Dkt. 149-1 at 6-11),
26 and (4) statements the Government had made in Court transcripts and filings.
27          The Government did an about-face and claimed it disputed the statement of its own
28 expert that IP addresses were not property. Having relied on similar evidence to oppose the

                                                   10                          Case No. 3:18-cr-04683-GPC
                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1504 Page 11 of 32



 1 CAN-SPAM motion, the Government suddenly argued that the Court could not consider these
 2 preliminary facts or any outside evidence when considering a pretrial motion to dismiss. The
 3 Court agreed with the Government on that point but, like Defendants, found that the
 4 Indictment did not sufficiently describe IP addresses to enable the Court to evaluate whether
 5 they were property. The Court denied Defendants’ motion but granted Defendants leave to
 6 file this brief regarding how the Court should now proceed as to the wire fraud counts.
 7          C.    The Parties Meet and Confer on Undisputed Preliminary Facts Regarding
 8                IP Addresses
 9          On order of the Court, the Government met and conferred with Defendants about the
10 preliminary facts regarding IP addresses. The Government identified only a few paragraphs in
11 Mr. Curran and Mr. Lindsey’s declaration as being disputed.5 (Decl. Rim ¶ 2, Exh. A at 1.)
12 Defendants have filed a Notice of Statement of Undisputed Facts (“SUF”) concurrently with
13 this motion consolidating in a chart the statements in both experts’ declarations to which the
14 Government did not object. With respect to the documents Defendants had submitted as part
15 of the wire fraud motion, the Government did not take a position. Thus, Defendants have
16 concurrently filed a Request for Judicial Notice (“RJN”) with respect to those documents,
17 along with an additional Exhibit I.6
18
19
20
21
22
      Specifically, the Government disputed paragraphs 3, 5, 6, 8, 11-14, 18, 22, 25, and 26 of Mr.
      5
23
   Linsey’s declaration, and paragraphs 14,15,19, and 21 of its witness’ declaration. The
24 Government did not provide a basis for the disputes. These paragraphs are omitted from the
   SUF and are not necessary for the Court’s determination of the issues.
25
26
   6
      For the Court’s convenience, Defendants have included only the pages on which
   Defendants rely in the exhibits to the RJN. To the extent the Court wishes to consider the
27 whole document, the exhibits are attached in their entirety to the Declaration of Naeun Rim
28 that was filed in support of the prior motion to dismiss the wire fraud counts. (Dkt. 149-2.)

                                                   11                          Case No. 3:18-cr-04683-GPC
                                MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1505 Page 12 of 32



 1 III.     ARGUMENT
 2          A.    Whether IP Addresses Are “Property” Is Subject to the Constitutional
 3                Requirement of Fair Notice That Is Unquestionably a Legal Issue for the
 4                Court
 5          The heart of this dispute revolves around the constitutional requirement of fair notice in
 6 a criminal case. The Indictment charges Defendants with committing wire fraud for allegedly
 7 obtaining “inactive” IP netblocks and using them without the authorization of the entities to
 8 whom they were originally assigned. For these wire fraud counts to survive as alleged, both the
 9 wire fraud statute and the allegations in the Indictment have to pass constitutional muster.
10 With respect to the wire fraud statute, the due process clause of the Fifth Amendment requires
11 statutes to provide “a person of ordinary intelligence fair notice of what is prohibited.” United
12 States v. Williams, 553 U.S. 285, 170 L.Ed.2d 650 (2008). This is an objective standard, not a
13 subjective one—whether a person was on actual notice that his conduct was proscribed is not
14 relevant. Farrell v. Burke, 449 F.3d 470, 483 (2d Cir. 2006) (vagueness-as-applies is “objective,
15 not subjective,” and “actual notice should not be given decisive weight in answering them”);
16 United States v. Chamberlain, No. 14-CR-00316-VC-1, 2015 WL 10096591, at *1 (N.D. Cal. Aug.
17 27, 2015) (vague-as-applied analysis not a question of “whether the defendant himself had
18 actual notice of the illegality of his conduct”). With respect to the Indictment, the Sixth
19 Amendment guarantees a defendant the fundamental right to be informed of the nature and
20 criminal charges against him. U.S. Const. amend. VI (“In all criminal prosecutions, the accused
21 shall enjoy the right . . . to be informed of the nature and cause of the accusation”); Gautt v.
22 Lewis, 489 F.3d 993, 1002-03 (9th Cir. 2007). The Fifth Amendment also requires that
23 defendants be made only to stand trial for charges that were returned by a grand jury in its
24 indictment. U.S. Const. amend. V; Apprendi v. New Jersey, 530 U.S. 466, 499-500 (2000); Stirone
25 v. United States, 361 U.S. 212, 215–18, (1960); United States v. Aguilar, 756 F.2d 1418, 1423 (9th
26 Cir.1985).
27          An indictment serves as the means by which a defendant is given notice of both the
28 crime with which he has been charged and the specific conduct that is alleged to constitute that

                                                     12                           Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1506 Page 13 of 32



 1 crime. Gautt, 489 F.3d at 1004. Thus, it is not enough that the charged statute give sufficient
 2 notice of what is prohibited—the indictment too must be sufficiently clear to inform a
 3 defendant that the conduct he is accused of constitutes a crime. See id.; Saathoff, 708 F. Supp.
 4 2d at 1042 (dismissing indictment charging honest services fraud prior to trial as being vague-
 5 as-applied where conduct described in indictment was not clearly a violation of the honest
 6 services fraud statute). Together, these constitutional principles prohibit the scenario
 7 Defendants face here: not knowing whether what they are charged with in the wire fraud
 8 counts sufficiently states the offense of wire fraud. See id.
 9          The trouble with the sufficiency of the wire fraud counts in this case starts with the
10 vagueness of the federal fraud statutes—namely words like “property” or “goods,” which have
11 long been recognized by the Supreme Court as having a tendency to be ambiguous, particularly
12 as it pertains to intangible objects. See, e.g., Cleveland v. United States, 531 U.S. 12, 25 (2000);
13 Dowling (re copyrights). Rather than striking down the federal fraud statutes as being void for
14 this ambiguity, the Supreme Court has directed courts to construe the statute in accordance with fair
15 notice principles to determine what does and does not qualify as property. Id. Thus, if a question
16 arises as to whether an alleged object is “property,” it is an issue of statutory construction—a
17 question of law which must be decided by a judge, not a jury. Ass’n des Eleveurs de Canards et
18 d’Oies du Quebec v. Harris, 729 F.3d 937, 946 (9th Cir. 2013) (whether a statute gives fair notice is
19 a question of law); United States v. Vasquez-Ramos, 531 F.3d 987, 990 (9th Cir. 2008) (statutory
20 construction is question for the court, “not a question of fact”). Accordingly, the seminal cases
21 on this issue often involve appellate courts reviewing errors made by lower courts at the
22 motion to dismiss or jury instruction stage. See, e.g., Cleveland, 531 U.S. at 17 (error on review
23 was district court’s denial of “mo[tion] to dismiss the mail fraud counts on the ground that the
24 alleged fraud did not deprive the State of ‘property’ under § 1341”); McNally v. United States, 483
25 U.S. 350, 361 (1987) (error on review was jury instruction on substantive mail fraud that failed
26 to require a finding of property).7 For this reason, the Court cannot defer this issue for trial
27
      7
         The way the Supreme Court has treated “property” stands in stark contrast to its treatment
28
      of “materiality.” In United States v. Gaudin, 515 U.S. 506, 522-23 (1995), the Supreme Court
                                                        13                             Case No. 3:18-cr-04683-GPC
                                   MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1507 Page 14 of 32



 1 because it is the Court, not the jury, that must decide whether an IP address is property. If it
 2 finds that IP addresses are not property, the wire fraud counts must be dismissed; and if it
 3 finds that they are property, the Court must so instruct the jury.
 4          B.    Based on the Undisputed and Indisputable Facts, the Federal Fraud
 5                Statutes Do Not Give Fair Notice That IP Addresses Constitute Property
 6          Because federal crimes are “solely creatures of statute,” the Court has directed courts to
 7 apply the canons of statutory construction when “assessing the reach” of that statute. Dowling v.
 8 United States, 473 U.S. 207, 213 (1985); Liparota v. United States, 471 U.S. 419, 424 (1985),
 9 citing United States v. Hudson, 7 Cranch 32 (1812). In doing so, courts are to consider “language,
10 legislative history, and purpose in order strictly to determine the scope of the conduct the
11 enactment forbids.” Dowling , 473 U.S. at 213.
12          As it pertains to the fair notice requirement, the Court has described “three related
13 manifestations:” (1) the vagueness doctrine, (2) the rule of lenity, and (3) the prohibition on
14 novel construction. United States v. Lanier, 520 U.S. 259, 266 (1997). “In each of these guises,
15 the touchstone is whether the statute, either standing alone or as construed, made it reasonably
16 clear at the relevant time that the defendant’s conduct was criminal.” Id. (emphasis added). The
17 question in construing the federal fraud statutes has never been whether an alleged item could
18 now be considered “property.” To the contrary, in reference to federal fraud statutes, the
19 Supreme Court has reiterated time and time again, “There are no constructive offenses; and
20 before one can be punished, it must be shown that his case is plainly within the statute.”
21 McNally v. United States, 483 U.S. 350, 360 (1987). Thus, although the Supreme Court has
22 considered the “property” element of the federal criminal fraud statutes as it applies to
23 intangible objects on more than one occasion (see Kelly, Cleveland, Carpenter, McNally, Dowling), it
24
   overturned a jury conviction for false statement on the basis that it was error for the lower
25 court to decide materiality as a matter of law without submitting the question to the jury. In
26 contrast, the Court has never held that the question of “property” should have been submitted
   to a jury—rather, the Court has consistently decided whether the lower court’s interpretation
27 of what constituted “property” was correct or not. This contrast confirms that whether an IP
28 address is “property” is purely a question of law for the Court.

                                                     14                            Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1508 Page 15 of 32



 1 has never articulated a multi-factor test for lower courts to apply to decide substantively whether
 2 something is property. Rather, due to vagueness concerns inherent in the concept of
 3 “property,” the Court has only construed intangible rights as property if they have “long been
 4 recognized as property.” See Cleveland, 531 U.S. at 13 (2000) (emphasis added), quoting Carpenter v.
 5 United States, 484 U.S. at 26 (1987) (construing confidential business information as property
 6 because it “has long been recognized as property”).
 7          The plain language of the wire fraud statute makes no reference to IP addresses. Nor is
 8 it clear from the word “property” whether that encompasses IP addresses. Thus, the inquiry
 9 turns to (1) how the legislature has treated IP addresses, (2) whether IP addresses have “long
10 been recognized as property” by the pertinent authority, and (3) how courts were treating the
11 issue during the relevant time period. All of these considerations require the Court to find that
12 an ordinary person would not have been on notice during the time period alleged in the
13 indictment (December 2010 to September 2014) that IP addresses were “property” under the
14 wire fraud statute.
15                1.     Congress Has Expressly Declined to Exercise Authority Over IP
16                       Addresses and Long Ago Relinquished That Role to ARIN
17          The Court is familiar with some of this history. Prior to 1997, various government
18 institutions, including the Defense Advanced Research Projects Agency (“DARPA”) and the
19 National Science Foundation (“NSF”), through contract Network Solutions, Inc. (“NSI”), was
20 in charge of the allocation and assignment of IP addresses. (Dkt. 154 at 4 (CAN-SPAM
21 Order).) “In 1997, these institutions transferred their duties and responsibilities concerning IP
22 address management and assignment to the newly-founded American Registry of Internet
23 Numbers.” (Id. at 5.) ARIN is not a government agency but is a private, non-profit
24 organization that continues to be responsible for managing the allocation and assignment of IP
25 addresses in the United States and the North American Region. (SUF 4-6.) Significantly, the
26 transfer of NSF’s management over IP addresses to ARIN was considered “another step by
27 the federal government in the continuing privatization and commercialization of the Internet”—
28 the goal was to move IP management away from government regulation and further towards

                                                      15                             Case No. 3:18-cr-04683-GPC
                                  MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1509 Page 16 of 32



 1 becoming a “self-regulating entity.” 8 (SUF 4 (emphasis added).) This was in stark contrast to
 2 Congress’s treatment of telephone numbers. Through the Telecommunications Act of 1996,
 3 Pub. L. No. 104–104, 110 Stat. 56 (1996), amended the Communications Act, 47 U.S.C. §§ 151
 4 et seq., Congress vested exclusive authority over “all aspects of numbering administration” for
 5 telephone numbers in the United States in the Federal Communications Commission (“FCC”),
 6 a federal agency. Sprint Corp. v. F.C.C., 331 F.3d 952, 954 (D.C. Cir. 2003); 47 U.S.C. §
 7 251(e)(1). While Congress could have exerted similar authority over IP addresses, it chose not
 8 to do so.
 9          Over the years, the internet moved more and more towards privatization, with ARIN
10 continuing to act as the authoritative body when it came to policies pertaining to the
11 assignment of IP addresses. (SUF 10.) Indeed, according to Mr. Curran, federal government
12 agencies follow ARIN’s policies, not the other way around. (Id.) In 2012, Congress spoke
13 even more clearly. In response to a proposal by the United Nations and other international
14 bodies to increase government control over the Internet, the House of Representatives passed
15 a resolution (with the Senate concurring) (hereafter “Concurrent Resolution”) stating, “[I]t is
16 the sense of Congress that the Assistant Secretary of Commerce for Communications and
17 Information . . . should continue working to implement the position of the United States on
18 Internet governance that clearly articulates the consistent and unequivocal policy of the United States to
19 promote a global Internet free from government control and preserve and advance the successful multi-stakeholder
20 model that governs the Internet today.” H. CON. RES. 127 (emphasis added).9 The “multi-
21 stakeholder model” refers to the process by which ARIN develops IP resource policy in the
22 North American region in conjunction with ARIN members, the public, and the government.
23
24    “Internet Moves Toward Privatization,” National Science Foundation News Release 97-
      8

   046, https://www.nsf.gov/news/news_summ.jsp?cntn_id=102819 (June 24, 1997) (emphasis
25
   added) (cited by John Curran in SUF 4).
26
   9
       House Concurrent Resolution 127/Senate Concurrent Resolution 50, available at
27 https://www.govinfo.gov/content/pkg/BILLS-112hconres127ih/pdf/BILLS-
28 112hconres127ih.pdf, p 3.

                                                           16                               Case No. 3:18-cr-04683-GPC
                                     MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1510 Page 17 of 32



 1 (RJN Exh. E at 1.)10 ARIN follows a rigorous open policy process, whereby all of these
 2 “stakeholders” in the internet can “submit policies for consideration by the ARIN
 3 community”—but it is ultimately ARIN that approves the policies for IP numbers. Thus, in
 4 endorsing the multi-stakeholder model through the Concurrent Resolution and emphasizing
 5 that the Internet should be “free from government control,” Congress expressly endorsed
 6 ARIN as the authority on IP address policy. Accordingly, in a 2013 article published in the
 7 American Bar Association’s Business Law Today, counsel for ARIN took the position the
 8 “ARIN has the authority to set policy for the IP numbers previously issued by the U.S. government or
 9 contractors acting for the U.S. government.” (Id. (emphasis added).)
10          As Defendants argued in the original motion to dismiss the wire fraud counts, the
11 Supreme Court case that is most on point is Dowling, where the Court considered whether the
12 federal fraud/theft statutes extended to copyrights which, as with IP addresses, have been
13 characterized as “a bundle of exclusive rights to the owner of the copyright” conferred by the
14 Copyright Act. See 473 U.S. at 216-17. As part of the Court’s analysis of whether a copyright
15 was a property right in the context of the travel fraud statute, the Court considered carefully
16 the history of copyright laws and the great hesitation Congress showed before making
17 copyright infringement a felony. Dowling, 473 U.S. at 225. That reluctance prompted the
18 Supreme Court to conclude that Congress had intended federal criminal enforcement of
19 copyright laws to be conducted solely through the copyright statutes—it did not intend to
20 bring copyright generally under the broad umbrella of federal fraud.
21          Like in Dowling, here, the legislative history shows that Congress has also shown great
22 reluctance with IP addresses—it has hesitated to insert the federal government into the
23 policing or managing of IP addresses at all. Moreover, Congress also separately passed a
24 criminal statute that expressly invoked IP addresses, 18 U.S.C. § 1037(a)(5), but the purpose
25
26    Available online at Guidance from ARIN on Legal Aspects of the Transfer of Internet Protocol
      10

   Numbers,
27 https://www.americanbar.org/groups/business_law/publications/blt/2013/05/03_edelman/
28 (published May 31, 2013) (cited on by the Court in Dkt. 154 at 2).

                                                       17                            Case No. 3:18-cr-04683-GPC
                                  MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1511 Page 18 of 32



 1 was not to vindicate anyone’s “property interest” in the IP address—rather, consistent with
 2 Congress’s continued deference to ARIN, the conduct that the statute criminalized with
 3 respect to IP addresses was falsely representing oneself to be the registrant or the legitimate successor in
 4 interest to ARIN. See also Effectiveness and Enforcement of the CAN-SPAM Act: A Report to Congress,
 5 Federal Trade Commission Guide/Report, 2005 WL 3956860, at *24 (describing section
 6 1037(a)(5) as criminalizing the act of “contacting the relevant IP registration authority [ARIN]
 7 to trick the registration authority into reassigning the address to the spammer”). Thus, far
 8 from evincing an intent to bring IP addresses within the ambit of the federal wire fraud
 9 statutes, Congress has consistently publicized its position that the authority when it comes to
10 IP addresses rises and falls with ARIN. Having so imbued ARIN with that authority,
11 Congress’s position regarding the nature of the rights that are assigned to an IP addresses
12 holder cannot be separated from ARIN’s position—Congress has consistently expressed
13 deference and support for ARIN and its policies, and their stated positions on the matter are
14 therefore one and the same.
15                  2.      IP Addresses Have “Long Been Recognized” As Not Property By
16                          ARIN, the Organization That Administers Polices Pertaining to IP
17                          Addresses
18          As the Court is well aware, ARIN has consistently maintained that IP addresses are not
19 property and emphasized the importance of treating them as a public resource—including
20 during the entire time period at issue in this case between December 2010 to September 2014.
21 (SUF 1.) ARIN’s position in this regard is the same across the board for all IP addresses: to
22 ARIN, no IP address is property, regardless of whether the IP address is subject to a
23 Registration Services Agreement (“RSA”), a Legacy Registration Services Agreement
24 (“LRSA”), or is a legacy IP address with neither an RSA nor an LRSA. (RJN Exh. E at 3).
25 ARIN’s stance is that its current IP address policies state clearly that IP addresses are not
26 property, and that these policies were inherited by legacy holders, even without an executed
27 LRSA. (Id.)
28          The discussion about whether IP addresses are “property” is not simply one of

                                                           18                                Case No. 3:18-cr-04683-GPC
                                     MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1512 Page 19 of 32



 1 semantics. The debate arose in large part due to the uncertainty surrounding the nature of the
 2 rights of those who hold legacy IP addresses. Prior to ARIN’s creation, IP address assignment
 3 was the wild west—IP addresses were allocated, and rules and rights were neither discussed nor
 4 defined:
 5          To obtain address space from IANA or InterNIC, the requesting organization
            needed only to issue a written request using a short form text template identifying
 6          the organization. If the request was approved, these early recipients received a
            notice identifying the address space. The notice did not include, incorporate or
 7          reference any registration agreement, membership contract or other form of
            contract terms and conditions.
 8
      (SUF 16.)
 9
            Put another way, according to IANA,
10
            There were no rules prior to ARIN’s formation. You first emailed or called Jon
11          Postel and got an assignment emailed back or told to you over the phone. Then with
            SRI and DOD and NetSol you filled out a simple form, emailed or faxed or mailed
12          it in, and got an assignment back via the same method. None of the assignment
            paperwork had any rules, and no rules were published at the time.
13
      (Decl. Rim. ¶ 3, Exh. A.)
14
            For those who have an LRSA or RSA with ARIN, the rights are clearer. As a matter of
15
      contract, the IP address holder agrees that the IP address is not property. According to the
16
      RSA and LRSA templates produced by ARIN:
17
            •      Since at least June of 2004, ARIN’s RSA has contained a provision with the
18                 heading “NO PROPERTY RIGHTS” and has expressly required the registrant to
                   agree that IP addresses are “not property (real, personal or intellectual)” and that
19                 one does “not acquire any property rights” by virtue of being allocated the IP
                   address. (RJN Exh. B at 3.)
20
            •      In October of 2007, ARIN created an LRSA template that contained nearly
21                 identical language stating IP addresses are not property. (RJN Exh. C at 4.)
22          The dispute thus emerged within the internet community around whether legacy IP
23 addresses were bound by ARIN’s policies, including the position that IP addresses are not
24 property. The critical issue was whether those who had legacy IP addresses could sell them to
25 third parties without ARIN’s knowledge or consent, and without requiring the buyer to comply
26 with ARIN’s policies. (RJN Exh. E at 2.) ARIN’s position was that legacy holders could not
27 do so without ARIN’s authority and argued that treating IP addresses as a property right could
28 be disastrous for the internet, including by leading to hoarding—the creation of artificial

                                                     19                           Case No. 3:18-cr-04683-GPC
                                  MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1513 Page 20 of 32



 1 scarcity—of IP addresses. (Id.) In a 2010 publication made available on its website, the FCC
 2 echoed ARIN’s stance: “When a registry allocates a number to an entity, it is giving that entity
 3 the ability to use that number; no property right is conferred to the recipient.” (RJN Exh. D
 4 at 5 (emphasis added).) 11 Likewise, the government wrote a letter supporting ARIN’s position
 5 in a bankruptcy action and warned that “the recognition of a property right in Internet
 6 Numbers would imperil the cooperative basis for Internet use, and potentially lead to hoarding
 7 and speculation in Internet Numbers.” (RJN Exh. H at 3.) Some, like the then General
 8 Counsel of NSF Larry Rudolph (in his private capacity), took the position that ARIN had no
 9 oversight over legacy IP addresses unless there was a valid LRSA. (RJN Exh. E at 3.) In
10 response to Mr. Rudolph’s position, the National Telecommunications and Information
11 Administration (“NTIA”), an agency within the Department of Commerce that took over
12 NSF’s role as the federal agency liaison to ARIN, issued an official statement on December 3,
13 2012, in which it stated, “The [United States Government] participates in the development of
14 and is supportive of the policies, processes, and procedures agreed upon by the Internet
15 technical community through ARIN.”12 In 2013, ARIN published articles in third party
16 publications such as American Bar Association’s Business Law Today and Bloomberg BNA
17 explaining that IP addresses are not property rights, regardless of whether there was an LRSA
18 or RSA, and including legal justification for that position. (RJN, Exhs. E and F.)
19          What’s critical for the purposes of a fair notice analysis is that regardless of whether an
20 IP address is active or inactive, whether the IP address holder has a contract with ARIN or not,
21 none have “long been recognized as property. ” Yet that is required for an intangible object to
22 be consider “property” for the purposes of criminal wire fraud. At best, the legacy IP address
23 holders were afforded a set of rights that were never clear. Those who signed the RSAs and
24
      Cannon, Robert, Potential Impacts on Communications from IPv4 Exhaustion & IPv6 Transition,
      11
25
   FCC Staff Working Paper 3, (Dec. 2010), available at
26 https://apps.fcc.gov/edocs_public/attachmatch/DOC-303870A1.pdf.
27    Available at https://www.ntia.doc.gov/blog/2012/united-states-government-s-internet-
      12

28 protocol-numbering-principles

                                                      20                            Case No. 3:18-cr-04683-GPC
                                  MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1514 Page 21 of 32



 1 LRSAs were under clear contractual provisions stating under no uncertain terms that they were
 2 receiving no property right in an allocated IP addresses. When the authoritative voice on IP
 3 address policy aggressively and publicly takes the position that IP addresses are not and have
 4 never been property, and when federal agencies and even foreign governments voice their
 5 support for that stance, a person of ordinary intelligence would not be a on notice that IP
 6 addresses could constitute “property” under a criminal statute. More importantly, a court
 7 should be hesitant to be the first to determine definitively that IP addresses are a “property”
 8 right at the urging of prosecutors looking to catch a few convictions with little regard for the
 9 legitimate policy interests that inform ARIN’s position that IP addresses are not property.
10          C.    Applying Kremen Would Violate the Prohibition Against Novel
11                Construction and Deviate from the Ninth Circuit’s Treatment of
12                “Property” In the Context of Federal Fraud Statutes
13          The Court suggests in its order denying wire fraud motions that it believes it is
14 appropriate to apply the three-part test the Ninth Circuit relied on in Kremen, a civil tort case in
15 which the question was whether domain names were considered “property” for the tort of
16 conversion under California law. ( Order at 8.) But no court has applied the Kremen factors to
17 determine whether an IP address is property under the criminal wire fraud statute. If the Court
18 were to apply the Kremen test, it would be doing so as a matter of first impression. This is
19 expressly prohibited by fair notice principles. “Due process does not permit a defendant to be
20 tried under a novel construction of a criminal statute in a case where ‘neither the statute nor
21 any prior judicial decision has fairly disclosed’ the charged conduct to be within its scope.”
22 Saathoff, 708 F. Supp. 2d at 1036 (citing Lanier, 520 U.S. at 266, 117 S.Ct. 1219). Novel
23 constructions not only violate the fair notice doctrine, they also violate the ex post facto clause,
24 which “bars legislatures from making substantive criminal offense retroactive.” Lanier, 520 U.S.
25 259, 266-67.
26          The question before the Court is one of statutory construction. It is not whether IP
27 addresses can be construed to be property under a novel legal theory. It is whether 18 U.S.C. §
28 1343 puts the ordinary person of average intelligence on notice as to what is prohibited.

                                                     21                            Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1515 Page 22 of 32



 1 Within that framework, the question is whether IP addresses have “long been recognized as
 2 property,” not whether they could be construed to meet that definition under California law. See
 3 Cleveland, 531 U.S. at 13 (emphasis added), quoting Carpenter v. United States, 484 U.S. at 26 (1987)
 4 (construing confidential business information as property because it “has long been recognized
 5 as property”).
 6          Some circuits have held that courts are to look to state law when considering whether
 7 something is “property” under the mail fraud statute. See, e.g., United States v. Shotts, 145 F.3d
 8 1289, 1294 (11th Cir. 1998); Borre v. United States, 940 F.2d 215, 220 (7th Cir. 1991). But in
 9 neither of these cases (which were decided prior to Cleveland) did the courts conduct a first-run
10 analysis of whether the intangible item in question was property under state law principles.
11 Rather, they were both able to find clear, established answers. In Shotts, the Court found that a
12 business license was not “property” under Alabama law; in Borre, the Court found that a
13 television franchise was “property” under Illinois law. Id. As the Court noted in Shotts, the odd
14 result of looking to state law to determine the definition of property is that “what constitutes
15 mail fraud apparently is susceptible to fifty different interpretations.” Id. at 1294. Perhaps for
16 that reason, the Ninth Circuit has not adopted this approach and has limited itself to federal case
17 law when conducting this analysis. Id. at 1295, n.7 (unlike the Eleventh and Seventh Circuits,
18 the Ninth Circuit has “looked to federal law for that answer”). See also e.g., United States v.
19 Bruchhausen, 977 F.2d 464, 468 (9th Cir. 1992) (relying on Cleveland, Carpenter and McNally to
20 conclude that a manufacturer’s interest in the destination of its products had not “long been
21 recognized as property”); United States v. Kato, 878 F.2d 267, 269 (9th Cir. 1989) (relying on
22 McNally, Carpenter, and other Ninth Circuit cases to determine that a pilot’s license is not
23 property). Thus, regardless of what the law is in other circuits, the Ninth Circuit has never
24 indicated that it is appropriate to apply state law.
25          In any case, if the Court has reached the question of whether IP addresses meet the
26 Kremen factors, the inquiry is already over: the Court has only reached that question because
27 there is no indication that IP addresses have “long been recognized as property” by any statute,
28 authority, or case, as required by Cleveland. Indeed, the defense is aware of no case under

                                                      22                           Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1516 Page 23 of 32



 1 California law that has held that IP addresses are property. On California case held that
 2 telephone numbers were not property for the purpose of conversion. See Rotstein v. Cable &
 3 Wireless, Inc., No. G027549, 2002 WL 691458, at *6 (Cal. Ct. App. Apr. 24, 2002). But none
 4 expressly addressed IP addresses in the context of California property law. The only case that
 5 may have considered a related issue within the alleged time frame is a Delaware bankruptcy
 6 case, In re Nortel Networks Inc., Case No. 09-10138-CCS (Bankr. D. Del.). In Nortel, a
 7 bankruptcy court approved the debtor’s motion to sell Nortel’s “rights in ” approximately
 8 666,624 legacy IPv4 numbers to Microsoft, including Nortel’s “exclusive right to use ” the
 9 numbers. (See id. Docket No. 5315 (Sale Order) ¶¶ G, P (emphasis added). Notably, Nortel
10 did not hold that IP addresses were property. To the contrary, after ARIN intervened, the
11 parties entered into an amended purchase agreement that expressly clarified that what was
12 being transferred was not an “ownership interest” in IP addresses, but rather the right to use IP
13 addresses:
14
15
16
17
18
19
20
21
22
23
24
25 (See id. Dkt. 5252-4 at 8 (Redline of Sale Agreement)) (RJN Exh. I.) As is evident, the phrase
26 “all of the Seller’s right, title and interest” was crossed out and replaced with the word
27 “Rights.” A definition of the “Sellers Rights” was added to reflect the language of ARIN
28 LRSA agreements—that what was conferred on the Buyer was an “exclusive right to use” IP

                                                    23                            Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1517 Page 24 of 32



 1 addresses, but not a property right. (Id.)
 2          Thus, to the extent that state law is relevant to the question of fair notice at all, at best, it
 3 can only inform one as to whether an IP address had “long been recognized” as a property
 4 right under tort law. But it is not appropriate to consider the issue as a matter of first
 5 impression. Thus, the Kremen factors are irrelevant, and the Court need not consider them.
 6          If the Court believes it must apply the Kremen factors, the factual record is still sufficient
 7 for the Court to conclude that IP addresses are not property. Under Kremen, “First, there must
 8 be an interest capable of precise definition; second, it must be capable of exclusive possession
 9 or control; and third, the putative owner must have established a legitimate claim to
10 exclusivity.” 337 F.3d at 1030. 13 Already on the first prong, with respect to legacy IP addresses,
11 there is no interest “capable of precise definition.” It remains unclear today what the rights of
12 legacy holders are. ARIN has stated that it has the power to “reclaim[] addresses if the
13 recipient’s need no longer exists,” and legacy holders cannot transfer IP addresses without
14 ARIN’s approval. (RJN Exh. E at 3.) These statements also call into question whether the IP
15 address is ever “capable of exclusive possession or control.” Kremen, 337 F.3d at 1030. If
16 ARIN can revoke the IP address any time, that suggests that legacy holders do not have
17 exclusive possession or control consistent with a property right. And if a legacy holder has
18 chosen not to sign an LRSA that states it is the exclusive registrant with the right to use the IP
19 address, the legacy holder cannot say that it has “established a legitimate claim to exclusivity”
20 under the Kremen test.
21          D.     The Court May Consider Extrinsic Preliminary Facts to Decide Questions
22                 of Law
23          When considering the above matters, the Court has clear authority under Federal Rule
24 of Evidence 104(a) to consider extrinsic preliminary facts. San Diego Gas & Elec. Co., No.
25
26    The wording of the test itself proves Defendants’ point that it evades the fair notice
      13

   question: if one is looking at whether something is capable of precise definition or of exclusive
27 possession, then one is recognizing that no such definition or exclusive possession right has yet
28 been provided for under law.

                                                        24                             Case No. 3:18-cr-04683-GPC
                                   MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1518 Page 25 of 32



 1 06CR0065 DMS, 2009 WL 4824489, at *4 (S.D. Cal. Aug. 31, 2009). In making “preliminary
 2 fact” determinations, “the court is not bound by the rules of evidence except those with
 3 respect to privileges.” Id. It is common for courts to make findings of fact, even when
 4 disputed, if doing so is necessary to decide a question of law, “as long as the court’s findings on
 5 the motion do not invade the province of the ultimate finder of fact.” United States v. Shortt
 6 Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.1986). Indeed, in Kremen, the Ninth Circuit took
 7 judicial notice of facts extrinsic to the record—namely how the Domain Name System “DNS”
 8 functioned—to decide the whether domain names were property. 337 F.3d at 1032-33. The
 9 court rejected the argument of one of the defendants who complained that the court could not
10 consider facts regarding the characteristics of DNS because they were outside of the record:
11           Network Solutions complains about the absence of specific record evidence
             regarding the DNS. But whether domain names are a species of property to
12           which conversion applies is a question of law rather than of adjudicative fact;
             we may consider record evidence but need not so restrict ourselves. See
13           Fed.R.Evid. 201(a) advisory committee notes. Network Solutions has had ample
             opportunity to contest the nature of the DNS in both its answering brief on appeal
14           and its response to amici. It has raised no material point of dispute.
15
      Id. at 1033, n.10 (emphasis added).
16
             The Court’s analysis of the IP addresses here will be similar to the Kremen court’s analysis
17
      in that the Court need only consider the legislative history and general mechanics of IP
18
      addresses and IP address registration, facts which are largely undisputed between the parties
19
      and recounted in the concurrently filed SUF. Most importantly, these facts are limited and
20
      distinct from those that the jury would consider at trial. The Court can assume all facts in the
21
      Indictment are true, and need only consider preliminary facts regarding how IP addresses function
22
      and are allocated, complex technical topics outside the jury’s purview. At trial, Defendants
23
      would challenge the truth of the allegations in the Indictment regarding Defendants’ conduct
24
      connected with the obtaining and use of IP addresses.
25
             The question of law the Court is being asked to answer here is not akin to the factual
26
      questions it issue in the Yang, Kail, and Franklin decisions, authorities the Court cited in its
27
      Order in declining to consider extrinsic evidence. (Dkt. 160 at 6.) In Yang, defendants were
28

                                                        25                            Case No. 3:18-cr-04683-GPC
                                   MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1519 Page 26 of 32



 1 charged with filing fraudulent immigration forms and identity theft. United States v. Yang, No.
 2 16-CR-00334-LHK-1, 2019 WL 5684527, at *1-2 (N.D. Cal. Nov. 1, 2019). Yang’s motions to
 3 dismiss asked the court to take judicial notice of a small portion of the allegedly fraudulent
 4 forms and supporting documents and determine that said forms were not signed under penalty
 5 of perjury. Id. at *4. This was clearly evidence that contradicted the charges in the indictment.
 6          In Kail, the defendant was charged with mail, wire, and honest services fraud, in
 7 connection with taking kickbacks as a Netflix procurement officer. Kail argued in a motion to
 8 dismiss that the indictment did not allege economic harm to Netflix, an element that defendant
 9 contended was required, and requested the court to take judicial notice of several search
10 warrant affidavits and civil interrogatories and responses which, purportedly, showed the
11 indictment’s failure to state an offense. United States v. Kail, No. 18-cr-00172-BLF-1, 2018 WL
12 6511154, at *1-2 (N.D. Cal. Dec. 11, 2018). Much like in Yang, the defendant was asking the
13 court in a pretrial motion to make factual findings that were not related to a matter of law, and
14 just as in Yang, the Kail court declined to do so. Id. at *2.
15          Lastly, the defendants in Franklin were charged with identity theft via the use of
16 counterfeit credit and debit cards and IDs. United States v. Franklin, No. 1:15-cr-00242-BLW,
17 2016 WL 4033105, at *1 (D. Idaho, July 27, 2016). Defendant Franklin moved to dismiss the
18 indictment arguing that the grand jury was not presented sufficient evidence on the factual
19 issue of whether he had the mens rea necessary for the offence. He asked the court to review
20 the grand jury transcript, which he contended used only the word “they” to describe the acts of
21 both he and his coconspirator, thus making it ambiguous if Franklin actually knowingly
22 possessed the offending cards and fake IDs. Id. at *2. The court denied the motion finding
23 that the indictment put defendant on notice that he allegedly possessed the requisite
24 knowledge, an issue that was ultimately a matter for the jury to decide at trial.
25          There are stark differences between these three cases and the instant one. The
26 defendants in Yang, Kail, and Franklin asked their respective courts to resolve central factual
27 allegations in their respective cases that were jury questions. Defendants here are not asking
28 the Court to make factual determinations of whether their conduct was part of a scheme to

                                                      26                          Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1520 Page 27 of 32



 1 defraud, whether their conduct caused economic harm, or whether they had the necessary mens
 2 rea for the fraud offense; Defendants are not asking this Court to determine any issue that will
 3 be put to the jury. Rather, Defendants are asking the court to decide whether the alleged
 4 scheme in their indictment as a matter of law was directed at obtaining “property” as that term
 5 is used in the wire fraud statute. The problem Defendants are raising is “not that the
 6 government failed to prove an element of the crime, but that it failed to comply with the
 7 requirements of the Constitution.” United States v. Tsinhnahijinnie, 112 F.3d 988, 992 (9th Cir.
 8 1997).
 9          E.      If the Court Does Not Wish to Consider Extrinsic Preliminary Facts, the
10                  Indictment Must Be Dismissed for Lack of Fair Notice
11          In the order denying Defendants’ wire fraud motion, the Court held, “Here, the
12 Indictment does not provide facts necessary to adequately assess how IP addresses assigned
13 prior to the creation of ARIN function with reference to traditional principles of property
14 law.” (Dkt. 160 at 7.) To the extent the Court continues to take the position that it cannot
15 consider preliminary facts, if the Indictment does not contain enough facts for the Court to be
16 able to determine whether or not an IP address is property, then the Indictment does not give
17 Defendants sufficient notice of whether they have been charged with a crime.
18          When determining whether defendants have received fair notice of the charges against
19 them, courts must begin by analyzing the content of the charging document. Gautt, 489 F.3d at
20 1003. While it is generally sufficient for an indictment to track the words of the statute
21 charged, where an element of a statute has a “vagueness problem,” as is the case with
22 “property,” then “a valid indictment must add more specific allegations to give defendants fair
23 warning of the crimes with which they are charged.” Saathoff, 708 F. Supp. at 1020 (applying the
24 same as to honest services fraud), citing United States v. Du Bo, 186 F.3d 1177, 1179 (9th
25 Cir.1999) (necessary elements not present in the statutory language must be included in an
26 indictment). “It is an elementary principle of criminal pleading, that where the definition of an
27 offence, whether it be at common law or by statute, ‘includes generic terms, it is not sufficient
28 that the indictment shall charge the offence in the same generic terms as in the definition; but it

                                                           27                      Case No. 3:18-cr-04683-GPC
                                     MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1521 Page 28 of 32



 1 must state the species,—it must descend to particulars.” Russell v. United States, 369 U.S. 749,
 2 764–66, (1962). Put another way, in the case of wire fraud, it is not enough for an indictment
 3 to allege the generic term “property”—it must specify what that property is, and the minimum
 4 facts to enable the Court to determine whether the item alleged is in fact property.
 5           Here, the generic term in the wire fraud statute is “property,” and the only particulars
 6 the Indictment provides is its reference to IP netblocks, or as the Court has now inferred, the
 7 right to use them. The Indictment does not explain in detail the characteristics of IP netblocks,
 8 how they are assigned, how they are transferred, or how they are used. It describes the IP
 9 netblocks as “inactive” but does not explain what that means. On its face, the Indictment does
10 not set forth facts necessary to determine the nature of rights assigned the entities alleged to be
11 the holders of the IP addresses. Indeed, the Court stated just that: “Limiting itself to the four
12 corners of the Indictment, the Court is unable to determine whether the IP netblocks at issue
13 in the Indictment constitute ‘property’ for the purposes of the wire fraud statute at this time.”
14 (Dkt. 160 at 9.) This deficiency is fatal to the Indictment, which at minimum must “furnish the
15 defendant with a sufficient description of the charges against him to enable him . . . to inform the
16 court of the facts alleged so that it can determine the sufficiency of the charge.” United States v. Cecil, 608 F.3d
17 1294, 1297 (9th Cir. 1979) (emphasis added). Thus, if the Court has concluded that is bound by
18 the four corners of the Indictment, the absence of these facts requires dismissal of the wire
19 fraud counts for inadequate notice and failure to allege the necessary element of property. An
20 “indictment’s failure to recite an essential element of the charged offense” is a “fatal flaw
21 requiring dismissal.” United States v. Omer, 395 F.3d 1087, 1089 (9th Cir. 2005). In a criminal
22 case, when notice is deficient at the outset, subsequent clarifications through the
23 “triumvirate—the evidence, the jury instructions, and the closing argument”—cannot cure the
24 constitutional defect. Gautt, 489 F.3d at 1005.
25           Finally, the Indictment is vague as to whether it is alleging the property to be IP
26 addresses or the right to use IP addresses. While the Court seems to have inferred that the
27 alleged property must be the “right to use” the IP addresses in order to connect the alleged
28

                                                             28                                Case No. 3:18-cr-04683-GPC
                                      MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1522 Page 29 of 32



 1 property to the alleged deceit (the Letter of Agency),14 the Indictment does not specify which
 2 of the two is the “property” that Defendants allegedly sought to obtain. This is critical because
 3 there is no way to know whether the Grand Jury indicted on the theory that Defendants
 4 obtained property (1) when they allegedly purchased the IP addresses from Daniel Dye or (2)
 5 when they allegedly used the LOAs to announce them. The “right to use” something does not
 6 comport with a common understanding of what falls under “property.”
 7          The concept is even more confusing where the IP netblocks are alleged to have been
 8 “inactive”—which presumably means they were not being used by the alleged IP address
 9 holder.15 If the property right is the right to use the IP address instead of the IP address itself,
10 and IP addresses in question were allegedly not in use by the legacy holder, that raises the
11 separate question of whether an unused right-to-use can be considered a property right at all.
12 In this and many other ways, the sparse details in the Indictment as to IP addresses leave the
13 Court and Defendants uncertain as to the nature of the property right alleged. The Indictment
14 fails to state enough facts to enable the Court to determine whether IP addresses or the right to
15 use them are “property.” If the Court cannot consider extrinsic facts to evaluate the issue, the
16 wire fraud counts must be dismissed for lack of sufficiency.
17 IV.      CONCLUSION
18          The Court is aware of overwhelming, undisputed, and indisputable evidence that ARIN,
19 the authority over IP addresses, has taken the position that IP addresses are not property. In
20 the interest of judicial economy and conservation of jury time, the Court should consider this
21 evidence and decide prior to trial that, in the absence of a property right in IP addresses that
22
23
       “A fair reading of the Indictment conveys that the Defendants are charged with depriving
      14

24 the legacy IP registrants of their right to use the subject IP netblocks by deceptive means,
   including letters sent to hosting companies and subsequent efforts to conceal the scheme, and
25
   with the object of using the IP netblocks to send spam.” (Dkt. 160 at 15.)
26
   15
       Again, Defendants are forced to infer this because, as the Court noted, the Indictment is
27 not clear on its face as to “what it means for an IP address to be active or inactive.” (Dkt. 160
28 at 6.)

                                                      29                            Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1523 Page 30 of 32



1 has “long been recognized,” the Court must dismiss the wire fraud counts as a matter of law.
2                                        Respectfully submitted,
3 DATED: May 18, 2020                     Gary S. Lincenberg
                                          Naeun Rim
4
                                          Bird, Marella, Boxer, Wolpert, Nessim,
5                                         Drooks, Lincenberg & Rhow, P.C.
6
7                                         By:         s/ Naeun Rim
                                                            Naeun Rim
8                                               Attorneys for Petr Pacas
9
10 DATED: May 18, 2020                    David W. Wiechert
                                          Jessica C. Munk
11                                        William J. Migler
                                          Law Office of David W. Wiechert
12
13                                        By:         s/ David W. Wiechert
14                                                          David W. Wiechert
                                                Attorneys for Jacob Bychak
15
16 DATED: May 18, 2020                    Randy K. Jones
                                          Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
17
18                                        By:         s/ Randy K. Jones
19                                                          Randy K. Jones
                                                Attorney for Mark Manoogian
20
21 DATED: May 18, 2020                    Whitney Z. Bernstein
                                          Thomas H. Bienert, Jr.
22                                        James Riddet
                                          Bienert, Miller & Katzman, PLC
23
24
                                          By:         s/ Whitney Z. Bernstein
25                                                          Whitney Z. Bernstein
26                                              Attorneys for Mohammed Abdul Qayyum

27
28

                                                30                          Case No. 3:18-cr-04683-GPC
                              MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1524 Page 31 of 32



1                                   CERTIFICATE OF AUTHORIZATION
                                    TO SIGN ELECTRONIC SIGNATURE
2
3                 Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
4 Procedures of the United States District Court for the Southern District of California, I certify
5 that the content of this document is acceptable to counsel for the Defendants and that I have
6 obtained authorization from Randy K. Jones, David W. Wiechert, and Whitney Z. Bernstein to
7 affix their electronic signatures to this document.
8                                                Respectfully submitted,
9 DATED: May 18, 2020                               Gary S. Lincenberg
                                                    Naeun Rim
10                                                  Bird, Marella, Boxer, Wolpert, Nessim,
11                                                  Drooks, Lincenberg & Rhow, P.C.
12
13
                                                    By:         s/ Naeun Rim
14                                                                    Naeun Rim
15                                                        Attorneys for Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
      3649483.1
                                                          31                           Case No. 3:18-cr-04683-GPC
                                       MEMORANDUM OF POINTS AND AUTHORITIES
     Case 3:18-cr-04683-GPC Document 164-1 Filed 05/18/20 PageID.1525 Page 32 of 32



1                                   CERTIFICATE OF SERVICE
2           Counsel for Defendants certify that the foregoing pleading has been electronically served
3 on the following parties by virtue of their registration with the CM/ECF system:
4                                            Sabrina L. Feve
5                                        Assistant U.S. Attorney
6                                        sabrina.feve@usdoj.gov
7
8                                          Melanie K. Pierson
9                                        Assistance U.S. Attorney
10                                     melanie.pierson@usdoj.gov
11
12                                            Respectfully submitted,
13 DATED: May 18, 2020                        Gary S. Lincenberg
                                              Naeun Rim
14
                                              Bird, Marella, Boxer, Wolpert, Nessim,
15                                            Drooks, Lincenberg & Rhow, P.C.
16
17
                                              By:         s/ Naeun Rim
18                                                              Naeun Rim
19                                                  Attorneys for Petr Pacas
20
21
22
23
24
25
26
27
28

                                                    32                          Case No. 3:18-cr-04683-GPC
                                 MEMORANDUM OF POINTS AND AUTHORITES
